[***]  = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

Exhibit 10.88

AMENDMENT No. 5

This Amendment No. 5 (the “Amendment”) to the Agreement dated 1 September 2006
by and between

(1)

ASTRAZENECA AB, a company incorporated in Sweden under no. 556011-7482 with
offices at S-151 85 Södertälje, Sweden (“AstraZeneca”); and

(2)

DYNAVAX TECHNOLOGIES CORPORATION, a Delaware corporation with offices at 2929
Seventh Street, Suite 100, Berkeley, California 94710-2753, USA (“Dynavax”)  

as amended (the “Agreement”) is made effective as of the 7 day of January 2014
(the “Amendment Effective Date”).

Recitals

WHEREAS, the Research Term has expired and the Joint Research has been
completed; and

WHEREAS, under the Agreement AstraZeneca has nominated AZD 1419 as a Lead CD;
and

WHEREAS, under the Agreement AstraZeneca has the responsibility, as set forth
therein, for Developing Candidate Drugs selected and Commercialising Products
and Combination Products and for costs associated with the Development and
Commercialisation; and

WHEREAS, in furtherance of the Development of AZD 1419 the Parties agreed in
Amendment Agreement  No 4 that Dynavax would carry out a certain portion of the
Development, primarily consisting of the Phase I Study and the Phase II a Study,
as more closely described and on the terms set forth in the Amendment No4 ; and

WHEREAS, the Parties now wish to further change the allocation of the
Development work to be carried out between the Parties under the Agreement by in
particular agreeing that after completion by Dynavax of the Phase I Study
AstraZeneca shall assume responsibility for carrying out the Phase II a Study
and all subsequent Development of AZD 1419 under the Agreement as envisaged
prior to the adoption of the changes set out in Amendment No 4; and

The Parties as a consequence desire to further amend, modify and restate certain
terms and conditions of the Agreement.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

Definitions.  

Any capitalized term not separately defined in this Amendment shall have the
meaning ascribed to it in the Agreement.

Modifications

2.1 The following Sections shall be inserted immediately after Section 1.123 of
the Agreement as new Sections 1.124 through 1.138.

--------------------------------------------------------------------------------

1.124

‘Aggregate Amount” has the meaning defined in Section 9.4.1.

1.133

‘Phase I Study’ means the clinical study regarding AZD 1419 with the design,
endpoint, number of subjects and time plan described, and otherwise as
described, in the Amendment Development Phase I Study Plan, attached hereto as a
Schedule 1

1.134

‘Phase II a Studies’ means the clinical study regarding AZD 1419 with the
design, endpoint, number of subjects and time plan described, and otherwise as
described, in the Amendment Development Phase II a Study Plan, attached hereto
as a Schedule 2.

1.139

‘Dynavax Development Work’ means the Phase I Study.”

2.2 The Sections 8.2.B and 8.2.C are hereby deleted and shall be replaced by new
Sections 8.2.B and 8.2.C as set out below:

“8.2. B

Notwithstanding what is stated in Section 8.2 (as amended); Dynavax shall be
responsible for completing the Dynavax Development Work in accordance with what
is stated herein. Upon completion of the Dynavax Development Work and payment of
the milestone in Section 9.4.1 (as amended), such Regulatory Documentation,
Regulatory Filing and, as applicable, Health Registration Approvals, generated
by Dynavax shall be transferred to AstraZeneca free of charge in a format useful
and suitable for AstraZeneca for the purpose of being be able to continue the
Development and carry out Commercialisation in accordance with this Agreement.

8.2.D

Immediately upon completion of the Dynavax Development Work, or at any time
before such completion as decided from time to time by the JSC, Dynavax shall
make available and transfer to AstraZeneca any Dynavax Know-How, compounds and
other materials generated by or on behalf of Dynavax, solely or jointly with
AstraZeneca or any Third Party, in the course of the Dynavax Development Work in
a format useful and suitable for AstraZeneca to be able to continue the
Development and carry out Commercialisation in accordance with this Agreement.”

2.3 For the avoidance of doubt all milestone payments set out in the deleted
Sections 8.9.B and 8.9.C (other than those which have already been paid as at
the Amendment Effective Date) will not become due.

2.4 Sections 9.4.1 and 9.4.2 are hereby deleted and shall be replaced by new
Sections 9.4.1 and 9.4.2 as set out below:

“9.4.1

Five million four hundred thousand U.S. Dollars ($5,400,000) upon signature of
this Amendment Agreement No 5 . Upon completion of the Phase I Study and payment
of the milestone in Section 9.4.1, such Regulatory Documentation, Regulatory
Filing and, as applicable, Health Registration Approvals, shall be transferred
to AstraZeneca free of charge in a format useful and suitable for AstraZeneca
for the purpose of being be able to continue the Development and carry out
Commercialisation in accordance with this Agreement.

9.4.2

[***] US Dollars ($[***]) within [***] days following [***].

3 Amendment Effective Date

This Amendment shall become effective on the Amendment Effective Date.

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

4 Entire Agreement

This Amendment, together with the Agreement, constitutes the entire agreement
between the Parties with respect to the subject matter of the Agreement.  The
Agreement together with this Amendment supersedes all prior agreements, whether
written or oral, with respect to the subject matter of the Agreement, as
amended. Each Party confirms that it is not relying on any statements,
representations, warranties or covenants of any person (whether a Party to this
Agreement or not) except as specifically set out in the Agreement as amended.
Nothing in this Amendment is intended to limit or exclude any liability for
fraud. All Schedules referred to in this Amendment are intended to be and are
hereby specifically incorporated into and made a part of the Agreement. The
Parties hereby agree that subject to the modifications specifically stated in
this Amendment, all terms and conditions of the Agreement shall remain in full
force and effect.

ExecutionAB"


THIS AGREEMENT IS EXECUTED by the authorised representatives of the Parties as
of the date first written above.

 

SIGNED for and on behalf of

 

SIGNED for and on behalf of

 

 

 

AstraZeneca AB (publ)

 

Dynavax Technologies Corporation

 

 

 

/s/  Maarten Kraan

 

/s/  Eddie Gray

Maarten Kraan

 

Eddie Gray

VP iMed RIA

 

CEO

 

 

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Schedule 1

Phase 1 Study Plan

[***]

 

 

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------

 

Schedule 3

Phase II a Study Plan [to be agreed]1*

[***]

 

 

[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.